DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on July 19th, 2021 is acknowledged.
However, due to the Examiner’s amendment as recited below, the restriction requirement has been withdrawn.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Bryan Platt on September 3rd, 2021.

The application has been amended as follows: 

1.-20.	(Canceled)

21. (New) An enclosure for a portable electronic device, the enclosure comprising:
	a metal substrate;
a dehydrated anodized layer overlaying the metal substrate, the dehydrated anodized layer comprising:
an anodic oxidized portion having pores defined by openings that extend from an external surface of the anodic oxidized portion and toward the metal substrate; and

	a hydrated moisture-impermeable barrier overlaying the dehydrated anodized layer.

22. (New) The enclosure of claim 21, wherein the metal oxide material is between about 3 wt% to about 10 wt% of the dehydrated anodized layer.

23. (New) The enclosure of claim 21, wherein the metal oxide material is bonded to pore walls that define the pores. 

24. (New) The enclosure of claim 23, wherein the dehydrated portion extends from the openings to bottom surfaces of the pores.

25. (New) The enclosure of claim 23, wherein a concentration of metal oxide material decreases as a function of a distance from the external surface such that a region of the dehydrated anodized layer away from the external surface has a concentration of the metal oxide material that is less than a concentration of the metal oxide material at the external surface.

25. (New) The enclosure of claim 21, wherein the pores further include dye particles disposed therein, and the dye particles impart the dehydrated anodized layer with an L* value of 40 or less as measured using a CIE L*a*b* color space when visible light is incident upon the external surface of the dehydrated anodized layer.



28. (New) The enclosure of claim 21, wherein the metal substrate is an aluminum alloy and the metal oxide material is alumina (Al2O3).

29. (New) The enclosure of claim 21, wherein the diffusion and/or moisture-impermeable barrier has a thickness between about 10 nanometers to about 30 nanometers.

30. (New) The enclosure of claim 21, wherein the dehydrated portion is formed by an at least partial dehydration of hydrated material formed on the external surface and within the pores of the anodic oxidized portion by an at least partial hydrothermal sealing of the anodic oxidized portion; and
	wherein the hydrated moisture-impermeable barrier is formed upon rehydration of at least a portion of the dehydrated portion.

31. (New) The enclosure of claim 30, wherein the at least partial dehydration comprises applying at least one of heat and vacuum pressure to the at least partially sealed anodic oxidized portion.

32. (New) The enclosure of claim 30, wherein the moisture-impermeable barrier prevents and/or minimizes the diffusion of external contaminants in order to prevent the dehydrated portion from being dissolved.



34. (New) The enclosure of claim 30, wherein the metal substrate is an aluminum alloy, the hydrated material is boehmite (AlOOH) or bayerite (Al(OH)3), and the metal oxide material is alumina (Al2O3).

35. (New) The enclosure of claim 30, wherein, prior to the at least partial dehydration of hydrated material, the at least partially sealed anodic oxidized portion comprises about 25% to 45% by volume of boehmite or bayerite.

Explanation of Examiner’s Amendment/Interview Summary
A proposed Examiner’s amendment was sent to Applicant on August 5th, 2021 along with the reasons for amendment as substantially set forth below along with attachments of the translations of any included foreign documents and any non-patent literature.
Applicant responded with a counter-proposal that they believed sufficiently captured the allowable subject matter while substantially removing any product-by-process language contained within the proposed claim. The Examiner largely concurred, except for a minor change and the agreed upon amendment is set forth as recited above.

Regarding the 112, 2nd paragraph issues:
As previously mentioned, the reference for the weight percentage of the metal oxide was not made clear.
The term “dehydrated anodized layer” needed more clarification especially in view of the following structure (e.g. the dehydrated portion of the anodized 

Regarding the incorporation of a modified form of claim 6 while maintaining the wt% limitation:
Cabot et al. (U.S. Pub. No. 2011/0284383 A1) teach anodizing aluminum to form a porous anodized layer as claimed, followed by hydrothermal sealing, which may be followed by a heating/drying step to at least partially dehydrate the formed hydrate such that the metal oxide plugs the pores and bonds to the pore walls [0055-0056].
While Cabot does not teach the concentration of metal oxide material as claimed, Hisamoto et al. (JP 11-229185 A) teach hydrothermal sealing, wherein in order to provide a good seal, a volume percentage of the hydrate formed should be between 20 and 80 vol% [0020-0021, 0025-0026], wherein an at least partial dehydration of the hydration material should form an inherently overlapping range with the current invention.
However, Cabot teaches away from forming boehmite on the external surface [0012], which teaches away from the hydrated water-impermeable barrier overlaying the dehydrated anodized layer.
Lee et al. (Cr2O3 sealing of anodized aluminum alloy by heat treatment) teach Cr2O3 sealing of anodized aluminum alloy formed by repeated dehydration of hydrated sealing material, wherein the Cr2O3 is located in the pores of the anodized layer. Which improves corrosion resistance (i.e. forms a diffusion barrier), but does not teach a wt% for the Cr2O3 in relation to the dehydrated anodized layer.
Fujita (JP 2014-136832) teaches an anodic oxide film capable of maintaining corrosion resistance, even in the presence of salt water [0024], wherein the anodic film is sealed with to form a hydrated lithium aluminum compound [0027], and to a lesser extent hydrated alumina (Sealing Mechanism of Anodic Porous Oxide Films Formed on Aluminum in Lithium Hydroxide Solution), which is then subject to a heating treatment to remove water [0033, 0037], but does not teach a weight percentage for the subsequent dehydrated metal oxide.
AT 262714 B teaches an anodic oxide film that is treated with electrophoretically deposited alumina, such that a dense non-porous surface is created (pg. 3, lines 96-99), wherein it is evidenced by Wu et al. (“Novel anodic oxide film with selfsealing layer showing excellent corrosion resistance”) (which also teaches plugging pores with an aluminum oxide layer) that an oxide layer can hydrate to prevent corrosion (end of pg. 4 – beginning of pg. 5). However, a wt% of oxide material cannot be established or optimized 

Hall et al. (GB 595365 A), Marietta (GB 1557281 A), Chen et al. (CN 105937046 A), Li et al. (CN 105297104 A), Park et al. (KR 2010-089197 A), and Kia et al. (U.S. Pub. No. 2005/0045487 A1) all teach anodic oxidation followed by hydrothermal/hydration sealing over its surface, wherein the hydration products are subsequently at least partially oxidized (dehydrated portion) with heat treatment, heat treatment, ozone, compressed air treatment, hot air treatment, and heat/drying treatment, respectively, wherein the oxide material is implicitly/explicitly rehydrated to form an impermeable barrier.
However, None of Hall, Marietta, Chen, Li, or Park relate this to the dehydration of formed hydrate in such a way that one of ordinary skill in the art could have obtained an optimized wt%.
Kia teaches that the heat/drying treatment to remove residual water is relevant to protecting the underlying dye material [0023, 0026-0027], wherein it is thought that remaining hydrate could be fading the colors upon sunlight/drying [0004, 0007], wherein the heat treatment solves this problem [0007], However, Kia admits to not fully understanding the mechanism [0007]. While one could have looked to Cabot/ Hisamoto for the mechanism, it is unclear if one would be motivated to combine with Cabot that would simultaneously optimize the wt% of the oxide material and form the impermeable barrier layer.
Lastly, Reiner (DE 102007057777 A1) teach a porous dye-filled anodized film having at least partially hydrothermally sealed cover layer, wherein the cover 
Therefore, the combination of features as recited above is seen as not taught or suggested by the discovered prior art. The remaining dependent claims were added for classification purposes.


Allowable Subject Matter
Claims 21-35 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
The enclosure for a portable electronic device as set forth above is allowable over the prior art for the reasons as set forth above and is not taught or suggested by the prior art.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon but considered pertinent to Applicant's disclosure has been additionally cited in the PTO-892.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134.  The Examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        September 11th, 2021